                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


SHERIDA WILLAIMS,                                  )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )
                                                   )
MIDLAND CREDIT                                     )
MANAGEMENT, INC.                                   )
                                                   )
        Defendant.                                 )

                                             COMPLAINT

        NOW COMES the Plaintiff, Sherida Williams, by and through undersigned

counsel, and for her complaint against the Defendant, Midland Credit Management, Inc.,

Plaintiff states as follows:

                               I.         PRELIMINARY STATEMENT

     1. This is an action for actual and statutory damages for violations of the Fair Debt

        Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq.

                                    II.    JURISDICTION & VENUE

     2. Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692 et seq., and pursuant to 28

        U.S.C. § 1331.

     3. Venue is proper in this district in that Plaintiff resides here, Defendant transacts

        business here and the conduct complained of occurred here.

                                            III.   PARTIES

     4. Sherida Williams ("Plaintiff") is a natural person who resides in St. Louis, Missouri.

     5. Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §

        1692a(3).



        Case 4:20-cv-00159-SRB Document 1 Filed 03/03/20 Page 1 of 3
   6. Midland Credit Management, Inc. (“MCM”) is a business entity engaged in the

       collection of consumer debt within the State of Missouri.

   7. MCM is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

       1692a(6).

                                    IV.     ALLEGATIONS

   8. The debt allegedly owed by Plaintiff was incurred primarily for personal, family, or

       household services and is therefore a "debt" as that term is defined by the FDCPA,

       15. U.S.C. § 1692a(5).

   9. On or about September 23, 2019, Plaintiff retained counsel to assist in resolving

       several allegedly outstanding debts.

   10. As a part of Plaintiff’s representation, on or about November 4, 2019, Plaintiff's

       counsel sent a letter to MCM with notice that Plaintiff was represented by counsel.

   11. On or about November 8, 2019, 2019, an employee of MCM received and signed

       for Plaintiff's counsel's notice of representation letter.

   12. Notwithstanding Plaintiff’s representation, MCM has continued to contact Plaintiff

       directly through its agent, Gamache & Myers, PC.

   13. As Gamache & Myers was acting with the apparent and express authority of MCM,

       its actions are attributable to MCM.

   14. These direct communications violated 15 U.S.C. § 1692c(a)(2), in that MCM

       contacted a consumer after receiving notice that the consumer was represented by

       an attorney.

                              VI.         PRAYER FOR RELIEF

       WHEREFORE Plaintiff Sherida Williams respectfully prays for judgment in her

favor and against MCM as follows:



      Case 4:20-cv-00159-SRB Document 1 Filed 03/03/20 Page 2 of 3
a.    All actual compensatory damages suffered pursuant to 15 U.S.C. §

      1692k(a)(1) from MCM and for Plaintiff;

b.    Statutory damages of $1,000.00 pursuant to 15 U.S.C. §

      1692k(a)(2)(A) from MCM and for Plaintiff;

c.    Plaintiff's attorneys' fees and costs pursuant to 15 U.S.C. §

      1692k(a)(3) from MCM and for Plaintiff;

d.    Any other relief deemed appropriate by this Honorable Court.


                                      Respectfully submitted,


                                      By: /s/ Andrew M. Esselman
                                      Andrew M. Esselman #64837
                                      Credit Law Center, LLC
                                      4041 NE Lakewood Way, Suite 200
                                      Lee's Summit, MO 64064
                                      Telephone: 816-246-7800
                                      Facsimile: 855-523-6884
                                      andrewe@creditlawcenter.com
                                      Attorney for Plaintiff




Case 4:20-cv-00159-SRB Document 1 Filed 03/03/20 Page 3 of 3
